Citation Nr: 0944309	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-00 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the knees.

2.  Entitlement to service connection for arthritis of the 
hips.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
arthritis of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from June 1965 to September 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota.

The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for arthritis of the feet is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Degenerative joint disease of the knees was not manifest 
in service or within one year of discharge; degenerative 
joint disease of the knees is unrelated to service or a 
service-connected disability.

2.  Arthritis of the hips was not manifest in service or 
within one year of discharge, and is unrelated to service.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the knees was not incurred 
in or aggravated by service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309. 3.310 (2009).

2.  Arthritis of the hips was not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A March 2006 letter discussed the evidence necessary to 
establish entitlement to service connection.  The Veteran was 
asked to identify evidence supportive of his claim.  The 
evidence of record was listed, and the Veteran was told how 
VA would assist him in obtaining further evidence.  An 
additional March 2006 letter discussed the manner in which VA 
determines disability ratings and effective dates.

A letter dated in February 2007 also discussed the evidence 
necessary to establish entitlement to service connection for 
the Veteran's claimed knee disability.  He was asked to 
identify evidence supportive of his claim.  The evidence of 
record was listed and the Veteran was told how VA would 
assist him in obtaining additional relevant evidence.  He was 
advised of the manner in which VA determines disability 
ratings and effective dates.

With respect to the timing of VCAA notice, the Board finds 
that any defect was harmless error.  Although the notices 
were provided to the Veteran both before and after the 
initial adjudication, the Veteran has not been prejudiced 
thereby.  Except as discussed below, the content of the 
notice provided to the Veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the Veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  Therefore, the 
record reflects that he was provided with a meaningful 
opportunity during the pendency of his appeal such that the 
preadjudicatory notice error did not affect the essential 
fairness of the adjudication now on appeal.

With respect to VA's duty to assist, identified records have 
been obtained and associated with the claims file.  A VA 
examination of the Veteran's knees has been carried out, and 
the Board finds that it was adequate.  It was conducted by a 
neutral, skilled provider who reviewed the Veteran's history 
and discussed the evidence of record as it related to the 
claimed disability.  The Veteran has not identified any 
additional evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

The Board acknowledges that the Veteran has not been afforded 
a VA medical examination regarding his claim of entitlement 
to service connection for arthritis of the hips.  However, 
the Board finds that a VA examination is not necessary in 
order to decide this claim. There are two pivotal cases which 
address the need for a VA examination, Duenas v. Principi, 18 
Vet. App. 512 (2004) and McClendon v. Nicholson, 20 Vet App. 
79 (2006).  In McClendon, the Court held that in disability 
compensation claims, the Secretary must provide a VA medical 
examination when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
Veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicate that those symptoms may be 
associated with his active military service.

The Veteran's service treatment records are devoid of any 
complaints or treatment for this claimed disability.  
Further, the Board finds that there is no credible evidence 
of in-service manifestations, continuity of symptoms since 
service, and no competent evidence otherwise showing that the 
claimed disability was incurred in service.  Because some 
credible evidence of an in-service event, injury, or disease 
is required in order to substantiate a claim of entitlement 
to service connection and because a post-service medical 
examination could not provide evidence of such past events, a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4)(i).  
For the reasons stated, a VA medical examination is not 
warranted.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

As an initial matter, the Board notes that the Veteran has 
not asserted that his claimed disabilities are the result of 
combat.  Therefore, the combat provisions of 38 U.S.C.A. § 
1154 (West 2002) are not applicable to the instant claims of 
entitlement to service connection.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right 
to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for arthritis when it 
is manifested to a compensable degree within one year 
following discharge from active service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability. 38 C.F.R. § 3.310 (2008).  This 
includes disability made chronically worse by service- 
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744- 47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the veteran's claims were filed 
before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

	Degenerative Joint Disease of the Knees

Service treatment records reflect that the Veteran received 
treatment in September 1967 following a minor abrasion of his 
right knee.  The wound was cleansed and bandaged.  

In July 1971 the Veteran reported injuries to his right knee 
and left leg in a motorcycle accident.  The provider noted 
that there was an abrasion/laceration of one-inch size at the 
left medial calf which was cleansed and bandaged.  Regarding 
the right knee, the provider noted minimal erythema and 
swelling, moderated to marked tenderness.  There was no 
deformity and the Veteran was able to walk and extend his 
knee.  An Ace bandage was applied.

In July 1973 the Veteran was involved in a motor vehicle 
accident.  He complained of steady pain in his left leg from 
the knee down.  The impression was bruised, swollen left leg.  
An X-ray was noted to be negative.  

In November 1978 the Veteran fell during an exercise.  There 
was an abrasion distal to his left knee, tenderness and 
restricted range of motion.  An X-ray was negative for 
fracture.  The impression was multiple abrasions and strained 
left knee.  

On periodic examinations in June 1980 and June 1982 the 
Veteran's lower extremities were clinically normal.  On 
discharge examination in October 1985 the Veteran denied 
trick or locked knee, arthritis, deformity, and lameness.  

A July 2002 VA treatment record notes that the Veteran had 
articular spurring about the right patella.

The Veteran underwent left knee arthroscopy with medial 
debridement in January 2006.  The postoperative diagnosis was 
left knee medial degenerative joint disease.

VA treatment records indicate that the Veteran received 
Hyalgan injections in his knees in  April 2006.  In August 
2006 a VA orthopedic provider noted that films showed minimal 
narrowing of the lateral and medial joint spaces as well as 
minor spurring over the proximal aspect of both patellae.  
MRI examination in October 2006 revealed mild effusion 
bilaterally.

The Veteran underwent right total knee arthroscopy in May 
2007.  

A VA examination was carried out in June 2007.  The Veteran's 
history, to include incidents of knee injury, was reviewed.  
He reported problems with his knees during the previous five 
years.  He denied any inciting injury.  The examiner noted 
that VA records reflected complaints of knee pain in 2002.  
He also noted that the Veteran was scheduled to have right 
knee replacement in August 2007.  The Veteran related that at 
the time of his retirement in 1985, he did not recall any 
problems with his knees.  The examiner noted that the Veteran 
denied trick or locked knee in 1985.  When asked when he 
first sought medical attention for his knees, the Veteran 
responded that he did not recall, but that all of his 
treatment had been through VA.  Following physical 
examination, the diagnosis was degenerative joint disease of 
the bilateral knees.  The examiner opined that the disability 
was less than likely due to service.  She indicated that 
although the service treatment records did describe treatment 
for knee conditions, there was no indication that such were 
anything other than transient conditions.  She pointed out 
that a June 1982 periodic physical examination report was 
silent for any knee problems, and that the Veteran denied 
complaints referable to his knees in 1985.  She also noted 
that the Veteran did not recall or describe any ongoing or 
chronic knee problems on active duty, or in the years soon 
after his retirement.  She indicated that the Veteran worked 
in police and security work for several years, and that this 
post-service jobs required him to be o his feet.  She stated 
that had there been knee problems that began on active duty, 
one would expect that symptoms would have manifested with 
those types of employment.  She pointed out that while VA 
records dated to 1986, there was no mention of knee symptoms 
until 2002.  Finally, she noted that the Veteran provided a 
five year history of knee problems and that this was more 
than 15 years after he left the Air Force.  She concluded 
that continuity was not established.  The examiner also 
opined that the knee disability was not related to the 
Veteran's service-connected thoracic spine disability, noting 
that there were no altered gait mechanics attributable to the 
thoracic spine condition and that she was not aware of any 
medical literature that causally related posttraumatic 
myofascial strain to degenerative joint disease of the knees.

A July 2007 VA treatment report indicates that he was 
scheduled for right total knee arthroscopy.

An August 2007 VA surgery telephone encounter note indicates 
that the Veteran was attempting to document  his service-
connected injuries.  He noted that the Veteran was in service 
from 1965 to 1985 and that he was in security for 20 years.  
He indicated that the Veteran sustained an injury to his left 
knee in 1976, when he struck it on a rock.  He stated that 
the report of injury was consistent with degenerative 
cartilage problems and subsequent degenerative arthritis.  He 
opined that the type of injury was consistent with the type 
of problem the Veteran currently had.

Upon careful consideration of the foregoing, the Board has 
determined that service connection is not warranted for 
degenerative joint disease of the knees on either a direct or 
secondary basis.  In this regard, the Board acknowledges that 
the Veteran received treatment for his knees in service.  
However, X-rays of the left knee were negative on two 
occasions.  Subsequent periodic examination reports indicate 
that the Veteran's lower extremities were clinically normal.  
On discharge examination, the Veteran specifically denied 
trick or locked knee, arthritis, deformity, and lameness.  In 
fact, during his June 2007 VA examination, the Veteran stated 
that he did not recall any problems with his knees at the 
time of his retirement in 1985.  In this regard, the Board 
finds the Veteran's statements as to his history provided 
directly to health care specialists during the course of 
examination to be the most credible; thus, the Board finds 
that, although the record does reflect treatment for knee 
complaints in service, there is no credible evidence of a 
continuity of symptomatology between that treatment and his 
in-service complaints.

Moreover, the June 2007 VA examiner, following review of the 
file, interview of the Veteran, and physical examination, 
concluded that degenerative joint disease was not related to 
service.  She stated that while there was evidence of 
treatment of the knees in service, there was no indication 
that the conditions treated were anything other than 
transient.  She noted that the Veteran did not recall or 
describe any chronic or ongoing knee problems while on active 
duty or in the years directly following retirement.  She 
pointed out that the Veteran had worked in police and 
security work for several years and that if there had been 
knee problems that began on active duty, she would expect 
that symptoms would have manifested with that type of 
employment.  This examiner also opined that the knee 
disability was not related to the Veteran's service-connected 
thoracic spine disability and provided sufficient rationale 
for that conclusion.  The Board notes that the examiner 
reviewed the claims file, including the service medical 
records, and discussed the relevant findings and the 
underlying rationale for her conclusions.  There is no 
indication that the examiner was not fully aware of the 
Veteran's medical history or that she misstated any relevant 
fact.  Therefore, the Board finds the report of the June 2007 
examination to be of great probative value regarding the 
Veteran's claimed low back disability.

In contrast, the opinion offered by the Veteran's VA surgeon 
in August 2007, while supportive of his claim, does not carry 
such probative weight.  This opinion indicates that the 
Veteran's reported injury is consistent with his subsequent 
degenerative arthritis.  However, the surgeon failed to 
account for negative findings following the reported injury, 
to include during the Veteran's remaining service and in the 
years following his retirement.  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  Whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board 
observes that the VA examiner had access to and reviewed the 
Veteran's documented medical history, and discussed the 
relevant findings in formulating her opinion.  Additionally, 
the VA examiner discussed that medical history in detail and 
provided significant rationale in support of her opinion.  It 
is unclear to what extent the VA surgeon who provided the 
August 2007 opinion was familiar with the details of the 
Veteran's medical history, to include the negative in-service 
physical examinations discussed by the VA examiner.  The 
Board therefore concludes that the opinion of the June 2007 
VA examiner carries a great deal more probative weight than 
that of the VA surgeon.  

The Board has considered the Veteran's statements as to the 
etiology of this disability and notes that he is certainly 
competent to report symptomatology and when it occurred.  In 
addition, his reports of in-service problems are corroborated 
in this instance by the complaints noted in his service 
treatment records.  However, the most credible statements of 
record specifically deny a continuity of symptomatology 
between his current disability and those in-service 
complaints, and the Veteran is not otherwise competent to 
establish a nexus between the in-service complaints and a 
current claimed condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Similarly, the Board believes that 
determining a link between his claimed knee disability and 
his service-connected thoracic spine disorder is also a 
complex medical question that is beyond the competence of the 
Veteran as a lay person.  See also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
Veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  

In this case, a competent health care provider considered the 
Veteran's history and ultimately concluded that this claimed 
disability is not related to service or to his service-
connected disability.  The Board finds that the opinion of 
the June 2007 VA examiner is the most probative evidence of 
record as to a relationship between the claimed disability 
and service or to a service connected disability.

In summary, the Board has considered the record and the 
Veteran's assertions, and finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection on both a direct and secondary basis.  
Consequently, the doctrine of reasonable doubt is not 
applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 
C.F.R. §  3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

	Arthritis of the Hips

The Veteran's service treatment records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to the 
Veteran's hips.  On discharge in October 1985 he denied 
arthritis, deformity, and lameness, indicating that he was in 
good health.  

VA X-rays of the Veteran's left hip in November 2000 revealed 
hypertrophic spurs of the lesser trochanter and ischial 
tuberosity.  The bones about the left hip appeared intact 
that the hip joint space and articular surfaces appeared well 
maintained.

X-rays in March 2006 revealed normal and symmetric hips.  
Mild osteitis pubis and hypertrophic spurring of the ischial 
tuberosities and iliac crest were noted.  

Careful review of the evidence has led the Board to conclude 
that service connection is not warranted for arthritis of the 
hips.  In this regard, the Board acknowledges the evidence of 
record demonstrating a current disability of the hips.  
However, the first evidence demonstrating complaints 
referable to the Veteran's hips dates to November 2000, when 
hypertrophic spurs were noted on X-ray.

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the Veteran's service.  While the record 
demonstrates current diagnoses relating to the Veteran's 
hips, it does not contain competent evidence which relates 
this claimed disability to any injury or disease in service.  
The Board finds that the negative record for approximately 15 
years following service is more probative than the Veteran's 
more recent statements alleging a relationship to service.  
Moreover, the specific question of whether the currently 
diagnosed hip disability is related to service is a complex 
medical issue that is beyond the realm of a layman's 
competence.  Jandreau.  As noted above, the first documented 
evidence indicating post-service complaints dates to 2000, 
approximately 15 years following the Veteran's retirement 
from service.  

In summary, the evidence points to a remote, post-service 
onset of this claimed disability.  There is a remarkable lack 
of credible evidence of pathology or treatment in proximity 
to service or within many years of separation.  In this 
regard, the Board has considered the record and the Veteran's 
lay assertions.  However, the most probative evidence 
consists of the negative physical examination reports in 
service and at separation, as well as the absence of 
complaints or treatment for 15 years following retirement.  
Absent credible or competent evidence relating this 
disability to service, the claim of entitlement to service 
connection must be denied.  

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert.	


ORDER

Entitlement to service connection for degenerative joint 
disease of the knees is denied.

Entitlement to service connection for arthritis of the hips 
is denied.


REMAND

During the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to 
reopen, VCAA notice must include an explanation of 1) the 
evidence and information necessary to establish entitlement 
to the underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The Court further explained that a notice letter 
must describe what evidence would be necessary to 
substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  

The Veteran seeks to reopen a claim of entitlement to service 
connection for arthritis of the feet.  Service connection was 
denied for a foot disability in April 1986, and the Veteran 
submitted a notice of disagreement in May 1986.  The RO 
responded with a Statement of the Case in June 1986; however, 
the Veteran did not perfect an appeal.

The Veteran submitted the instant claim in February 2006.  In 
a March 2006 letter, the RO discussed the requirement for new 
and material evidence in order to reopen the claim.  While it 
discussed what constitutes "new" and "material" evidence, 
it did not sufficiently identify the element or elements 
required to establish the underlying claim that were found 
insufficient in the previous denial.  Rather, the RO informed 
the Veteran that the claim was previously denied because the 
condition was not a service connected disability.  Such 
information is vague and does not appropriately identify the 
defect that existed in the record at the time of the previous 
final denial.  Accordingly, the notice provided to the 
Veteran was insufficient.

In light of the above discussion the Board has concluded that 
additional notice is required.  Accordingly, the case is 
REMANDED for the following action:

1.  Send the Veteran a corrective notice 
addressing the low back claim under 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
and Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The notice should explain the 
terms "new" and "material;" and explain 
the types of evidence that would be 
considered new and material. The notice 
should describe what evidence would be 
necessary to satisfy the element of the 
underlying claims which were found 
insufficient in the prior decisions; 
degree of the disability; and effective 
date if service connection is granted.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; Kent, 
Dingess/Hartman.

2.  Readjudicate the Veteran's claim, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the Veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case and afforded an 
appropriate period of time within which 
to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


